        Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                          X
IN RE: EX PARTE APPLICATION OF            :
EURASIAN NATURAL RESOURCES                :
CORPORATION LIMITED PURSUANT TO 28        :
U.S.C. § 1782 FOR LEAVE TO TAKE           :
DISCOVERY FOR USE IN FOREIGN              :    Case No. 1:20-mc-00312-ER
PROCEEDINGS                               :
                                          :    Hon. Edgardo Ramos
                                          :
Applicant.                                :    ORAL ARGUMENT REQUESTED
                                          :
                                          :
                                          X


   REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF MOTION OF
 RESPONDENT HARPERCOLLINS PUBLISHERS, LLC TO QUASH SUBPOENA OR,
          IN THE ALTERNATIVE, FOR A PROTECTIVE ORDER




                                         Laura R. Handman
                                         Jeremy A. Chase
                                         Chelsea T. Kelly
                                         DAVIS WRIGHT TREMAINE LLP
                                         1251 Avenue of the Americas, 21st Floor
                                         New York, NY 10020-1104
                                         Tel: (212) 489-8230
                                         Fax: (212) 489-8340
                                         laurahandman@dwt.com
                                         jeremychase@dwt.com
                                         chelseakelly@dwt.com

                                         Attorneys for Respondent HarperCollins
                                         Publishers, LLC
             Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 2 of 12




                                                INTRODUCTION1

           Petitioner ENRC’s Opposition erases any doubt that its true purpose in commencing this

action was to intimidate and harass its critics in the media. Upon realizing that it could not

overcome the high burden imposed by the federal reporters’ privilege, ENRC dropped the heart of

its Amended Subpoena—its request for all the drafts and manuscripts of Mr. Burgis’s book. As

HarperCollins-US made clear in its Motion, it had limited involvement in the drafting and review

of the Book, given that HarperCollins-UK was the primary publisher. Thus, now that ENRC no

longer seeks drafts and manuscripts, HarperCollins-US has ascertained that it possesses only one

document responsive to the Amended Subpoena—a publishing contract between itself and the

author that includes the terms of his compensation for the publication of the Book in the U.S.

However, as set forth below, this document is not even remotely relevant to ENRC’s ongoing or

contemplated proceedings in the UK. Indeed, the accompanying declaration of Guy Luke Vassall-

Adams QC, an expert in British media and information law, demonstrates that the contract is not

relevant to any issue in ENRC’s pending breach-of-confidence actions, nor to its anticipated

defamation case against Mr. Burgis and HarperCollins-UK. It also appears that ENRC does not

even have standing to sue for defamation in the UK—as the company is apparently controlled by

the Kazakh state. Despite all this, ENRC has still refused to withdraw its Amended Subpoena.

           This action is about much more than just whether HarperCollins-US should disclose a

single document. Allowing ENRC to obtain a wholly irrelevant and highly confidential document

pursuant to § 1782 in service of an international campaign of harassment and intimidation against

journalists and those who have exposed its misconduct and corruption would set a dangerous

precedent. It would encourage predatory well-financed foreign entities, like ENRC, to file



1
    For ease of reference, HarperCollins-US uses the same abbreviations in this reply brief as in its opening motion.

                                                            1
          Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 3 of 12




meritless and expensive 28 U.S.C. § 1782 applications as a means of pressuring U.S. companies

and individuals who displease them. Indeed, courts have cautioned against allowing § 1782

petitioners to twist the statute—which was intended as an “efficient means of assistance to

participants in international litigation”—into a vehicle for harassment or “an overly broad fishing

expedition.” In re Asia Mar. Pac. Ltd., 253 F. Supp. 3d 701, 705 (S.D.N.Y. 2015). Where, as

here, the discovery requested is clearly irrelevant or even “only marginally relevant to the foreign

proceeding,” courts have seen that as an indication that the § 1782 application “‘is made in bad

faith, for the purpose of harassment’ . . . , which would be grounds for a discretionary denial of

discovery.” Mees v. Buiter, 793 F.3d 291, 299 n.10 (2d Cir. 2015) (internal citation omitted).

Courts have also denied requests for irrelevant § 1782 discovery on statutory grounds, because “it

is difficult to conceive how information that is plainly irrelevant to the foreign proceeding could

be said to be ‘for use’ in that proceeding.” Certain Funds, Accounts &/or Inv. Vehicles v. KPMG,

L.L.P., 798 F.3d 113, 120 n.7 (2d Cir. 2015).

        HarperCollins-US asks the Court to see ENRC’s discovery request for what it is—a

relentless attempt to intimidate an American publisher and British author via expensive legal

warfare across multiple continents. Because the only document at issue, the contract, is wholly

irrelevant to the foreign proceedings, the Court should grant the motion and quash the Amended

Subpoena.

                                     FACTUAL BACKGROUND2

        Upon reviewing ENRC’s Opposition (ECF No. 33), counsel for HarperCollins-US

performed a search of relevant custodial data and ascertained that HarperCollins-US possessed no

documents responsive to Request Nos. 2-7 of the Amended Subpoena (i.e., documents from


2
 This section incorporates by reference the Background from HarperCollins-US’ opening Motion to Quash (ECF No.
24 at 2-9), and includes only facts that have occurred since the filing of that Motion.

                                                      2
         Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 4 of 12




ENRC, communications with the defendants in ENRC’s UK lawsuits or other named third-parties,

and communications received “to fact-check or perform due diligence on the Book”). Decl. of

Laura Handman ¶ 2. Regarding Request Nos. 8-9 (documents regarding compensation that Mr.

Burgis received in connection with the publication and sale of the Book), counsel learned that

HarperCollins-US maintains a copy of its publishing contract with Mr. Burgis, which sets forth

the terms of his compensation for the Book’s publication in the U.S (hereinafter, the “Contract”).

See id. ¶ 3. Counsel later learned that a statement of royalties from sales of the Book will be sent

to Mr. Burgis in April 2021, but that this statement has not yet been created. See id. ¶ 4. However,

beyond the Contract and the royalties data, HarperCollins-US possessed nothing responsive to the

Amended Subpoena. See id.

       Upon learning these facts, on January 27, 2021, counsel for HarperCollins-US contacted

counsel for ENRC to discuss whether ENRC would be willing to withdraw its Amended Subpoena

given that: (1) HarperCollins-US possessed no documents responsive to Request Nos. 2-7; and (2)

information regarding the compensation that HarperCollins-US paid Mr. Burgis to publish the

Book is both irrelevant and highly confidential. See id. ¶ 5. On February 2, 2021, counsel for

ENRC rejected the request to withdraw the Amended Subpoena, maintaining that ENRC still

wanted HarperCollins-US to produce the Contract, although they had not articulated a basis for its

relevance to the ongoing or contemplated proceedings, aside from vague and unsubstantiated

references to “damages.” See id. ¶ 6.

       Separately, on January 21, 2021, ENRC’s UK counsel sent HarperCollins-UK and Mr.

Burgis a pre-action letter informing them of ENRC’s impending filing of a defamation lawsuit

against them in the UK arising from the Book. See Ex. 1 to Handman Decl. The pre-action letter

did not state a claim for breach of confidence, only defamation. See id. In preparing their response



                                                 3
                Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 5 of 12




     to the pre-action letter, HarperCollins-UK’s counsel reviewed ENRC’s publicly available

     corporate records and discovered that up to 50% of ENRC’s shares appear to be held by the Kazakh

     state, with additional involvement from Russia. See Ex. 2 to Handman Decl. at 4, 10. With this

     knowledge, on February 11, 2021, HarperCollins-UK’s counsel responded to ENRC’s letter,

     informing ENRC that it does not have standing to bring a defamation action in the UK because,

     under British law, a corporation subject to state control qualifies as a governmental body, which

     does not have the capacity to sue for defamation. See id. (hereinafter, the “Response Letter”) at 4.

     HarperCollins-US’ counsel forwarded the Response Letter to ENRC’s US counsel, and requested

     once again that ENRC withdraw its § 1782 application, or at a minimum, consent to stay the

     proceeding until a UK court could rule on whether ENRC has a viable basis to invoke the

     jurisdiction of the UK courts. Handman Decl. ¶ 9. On February 12, 2021, ENRC rejected that

     request. See id. ¶ 10.

                                                       ARGUMENT

              Because the only document at issue, the Contract, is entirely irrelevant to the UK

     proceedings, the Court should quash the Amended Subpoena on two grounds: (1) the requested

     discovery fails to satisfy the statutory requirements of § 1782, as it is not “for use” in a foreign

     proceeding; and (2) the discretionary Intel factors also counsel against forced disclosure of a

     wholly irrelevant and proprietary document.3

I.       ENRC’S REQUESTED DISCOVERY OF THE CONTRACT FAILS TO SATISFY
         THE STATUTORY REQUIREMENTS OF § 1782.


     3
      The Contract’s irrelevance also requires quashing the Amended Subpoena under Federal Rules of Civil Procedure
     45 and 26. See In re Flag Telecom Holdings, Ltd. Sec. Litig., No. 02 Civ. 3400 WCC, 2006 WL 2642192, at *2
     (S.D.N.Y. Sept. 13, 2006) (granting plaintiff’s motion to quash subpoenas where the court “determined that the[ ]
     documents are not likely to lead to the discovery of relevant evidence”); see also During v. City Univ. of N.Y., No. 05
     Civ. 6992(RCC), 2006 WL 2192843, at *2 (S.D.N.Y. Aug. 1, 2006) (“Subpoenas issued under Rule 45 of the Federal
     Rules of Civil Procedure are subject to Rule 26(b)(1)’s overriding relevance requirement.”).



                                                               4
         Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 6 of 12




       Under 28 U.S.C. § 1782, parties are only allowed to seek discovery in the U.S. when three

statutory requirements are met: “(1) the person from whom discovery is sought resides (or is

found) in the district of the district court to which the application is made, (2) the discovery is for

use in a foreign proceeding before a foreign [or international] tribunal, and (3) the application is

made by a foreign or international tribunal or any interested person.” Brandi–Dohrn v. IKB

Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012). The Second Circuit has opined that

courts may consider the relevance of the requested discovery in considering whether the second

requirement—the “for use” factor—is met, because “it is difficult to conceive how information

that is plainly irrelevant to the foreign proceeding could be said to be ‘for use’ in that proceeding.”

Certain Funds, 798 F.3d at 120 n.7. Indeed, in determining whether the requested discovery is

“for use” in a foreign proceeding, a § 1782 applicant must demonstrate that the evidence sought is

“something that will be employed with some advantage or serve some use in the proceeding.”

Mees, 793 F.3d at 298. “Put differently, discovery is ‘for use’ in a foreign proceeding if it is

relevant to the subject matter of the proceeding, and the evidence would ‘increase [the applicant’s]

chances of success’ in the proceeding.” In re Asia Mar. Pac. Ltd., 253 F. Supp. 3d at 705.

       Accordingly, U.S. courts have repeatedly denied § 1782 applications upon determining that

an applicant’s requested discovery was not remotely relevant to the foreign proceedings, and thus

could not be “for use” in those proceedings. See, e.g., In re Escallón, 323 F. Supp. 3d 552, 559

(S.D.N.Y. 2018) (“Petitioner’s discovery request appears to be little more than a fishing expedition

to acquire documents and information that have at best limited relevance to the Colombian

Proceedings. Petitioner has therefore failed to show that the requested discovery is ‘for use’ in

foreign proceedings as required by § 1782, and his application must be denied on statutory

grounds.”); see also In re Schlich for Order to Take Discovery Pursuant to 28 U.S.C. § 1782, No.



                                                  5
         Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 7 of 12




16-MC-319 (VSB), 2017 WL 4155405, at *6 (S.D.N.Y. Sept. 18, 2017) (denying § 1782

application upon concluding that “the material sought is plainly irrelevant to the foreign

proceeding and not ‘for use’ in a foreign proceeding within the meaning of § 1782”); In re

Sargeant, 278 F. Supp. 3d 814, 821 n.4 (S.D.N.Y. 2017) (“Given the facial irrelevance of the

merits underlying the Novoship actions, it is unlikely that they can be ‘for use’ in the Panamanian

proceeding.”).   The Court should reach the same result here.        Mr. Burgis’s compensation

information is plainly not relevant to any issue in ENRC’s ongoing UK lawsuits, nor to its

contemplated defamation proceeding against Mr. Burgis or HarperCollins-UK. ENRC has put

forth no authority to the contrary—nor can it. Instead, it makes two baseless arguments in its

Opposition, neither of which hold water.

       First, it argues, without support, that “the [compensation] materials are of obvious

relevance to the Ongoing Proceedings as they may be used to establish and measure damages

related to the breach of confidence arising from sharing and publishing ENRC’s confidential

information.” Opp. at 5. It also cites to its § 1782 Application, which claimed that “information

regarding Mr. Burgis’s compensation in connection with publication and sale of the book . . . will

be useful for establishing and measuring damages against Mr. Burgis in the Burgis Proceeding.”

Id. (citing ECF No. 4 at ¶ 30). However, ENRC cites no authority for these groundless assertions,

and for good reason—they are inaccurate.

       HarperCollins-US engaged an expert in UK law to analyze ENRC’s claims that

information regarding Mr. Burgis’s compensation arising from the Book’s publication in the US

could be relevant to: (1) a contemplated defamation claim against Mr. Burgis or HarperCollins-

UK in the UK; or (2) the ongoing breach-of-confidence actions against third parties in the UK.

See generally Decl. of Guy Luke Vassall-Adams. Mr. Vassall-Adams has been a practicing



                                                6
         Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 8 of 12




barrister for 20 years, and specializes in Media and Information Law, including defamation. See

id. ¶¶ 2-3. He was appointed as a Queen’s Counsel in 2016, and has appeared in numerous media

law cases, including four cases in England’s highest court. See id. Mr. Vassall-Adams opined that

the Contract cannot possibly be relevant to damages in the anticipated defamation action because,

similar to the US, in the UK, “general damages in libel compensate for injury to reputation, hurt

feelings and the award of a sum to vindicate the claimant’s reputation to the world.” Id. ¶ 28. He

noted that special damages “may also be available as part of general damages, although they are

rare in practice, where the claimant can attribute specific financial losses to the libel.” Id. In any

event, the Contract is not relevant to any of these matters and “its contents would not assist the

Court in deciding the appropriate quantum of damages or other relief . . . .” Id.

       Mr. Vassall-Adams also attested that the Contract would not be relevant to a UK court’s

determination of damages in the ongoing breach-of-confidence actions in the UK. See id. ¶¶ 29-

32. He noted that, under UK law, if ENRC succeeds in establishing liability against those

defendants, “the damages awarded in those claims will relate to the breaches of confidence

committed by those persons, not the actions of Mr. Burgis.” See id. ¶ 30. He explains the range

of ways in which UK courts determine damages in these actions and states that, “there is in my

view no basis on which a Court could properly conclude that what Mr Burgis was paid in the

contract is of any relevance to damages in the Ongoing Proceedings . . . .” Id. ¶ 32.

       Second, ENRC makes several highly offensive and meritless suggestions that the

compensation information is also relevant because Mr. Burgis might have been “paid by third

parties to publish the Book as part of a negative PR campaign against ENRC.” Opp. at 5; see also

ECF No. 34 ¶ 20 (arguing that “Mr. Burgis’s compensation and who he received it from is also

. . . relevant to determining whether he had a reasonable belief that publication of the Allegations



                                                  7
           Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 9 of 12




was in the public interest, particularly if those who paid him also had axes to grind against

ENRC”). This patently false and unfounded allegation hardly merits a response. However, even

if the libelous accusation was true (it is not), this claim still fails because the Contract at issue only

includes the terms of Mr. Burgis’s compensation from HarperCollins-US—not from any alleged

“third parties.”4 Handman Decl. ¶ 11. That fact alone should dispose of this argument.

        Additionally, it is impossible to see how the Contract could be relevant to any public

interest defense that Mr. Burgis or HarperCollins-UK might assert in the anticipated UK

defamation case. The UK public interest defense simply requires the defendant to show that the

allegedly defamatory statement made was “on a matter of public interest;” and that the defendant

“reasonably believed that publishing the statement . . . was in the public interest.” Vassall-Adams

Decl. ¶ 17. As Mr. Vassall-Adams explains in his Declaration, he is not aware of any UK

authority—nor has ENRC cited any—for the proposition that “identifying the amount an author

was paid . . . [is] a relevant consideration under the public interest defence” for a claim of

defamation. Vassall-Adams Decl. ¶ 27.5 And while both Mr. Vassall-Adams and ENRC’s counsel

Mr. Shanmuganathan agree that, in determining whether the allegedly defamatory statement is in

the public interest, a UK court may consider whether the source of the statement had any “axes to

grind” against the subject of the statement, ENRC does not explain how Mr. Burgis’s Contract

with his publishing company could possibly reveal whether his sources had any such biases. See

id. ¶ 23; see also ECF No. 34 ¶¶ 19-20.6


4
  HarperCollins-US represents to the Court without reservation that Mr. Burgis’s publishing contract does not contain
any terms that could substantiate ENRC’s baseless and speculative claims. If, however, the Court requires
confirmation of the same, HarperCollins-US will gladly provide a copy of the Contract to the Court for its in camera
inspection.
5
  Mr. Vassall-Adams also notes that because Mr. Burgis would not dispute the fact that he was paid by his publisher
for work on the Book, the fact of payment itself will not be in issue. Vassall-Adams Decl. ¶ 27.
6
  ENRC’s only other argument regarding the purported relevance of Mr. Burgis’s compensation information is that
HarperCollins-US allegedly “conceded” its relevance. Opp. at 5. HarperCollins-US did no such thing. Rather,
HarperCollins-US merely stated that information regarding Mr. Burgis’s compensation for the Book constituted

                                                         8
          Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 10 of 12




         Because the Contract is clearly irrelevant to all claims and defenses in the pending and

contemplated UK proceedings, the Court should quash the Amended Subpoena on statutory

grounds for failing to seek discovery “for use” in the foreign proceedings.

 II.     THE INTEL DISCRETIONARY FACTORS ALSO WEIGH AGAINST FORCED
         DISCLOSURE OF THE CONTRACT.

         Even if the “for use” requirement is satisfied, if the discovery request “appears only

marginally relevant to the foreign proceeding,” it “may in certain cases suggest that the application

‘is made in bad faith, for the purpose of harassment, or unreasonably seeks cumulative or irrelevant

materials,’ which would be grounds for a discretionary denial of discovery.” Mees, 793 F.3d at

299 n.10 (citation omitted); see also Metallgesellschaft AG v. Hodapp (In re an Order Permitting

Metallgesellschaft AG to Take Discovery), 121 F.3d 77, 79 (2d Cir. 1997) (noting that, if a court

“suspects that the [§ 1782 discovery] request is a ‘fishing expedition’ or a vehicle for harassment,

the district court should deny the request”) (citation omitted). The Court should, in its discretion,

deny ENRC’s requested discovery on this basis. Additionally, at least two of the four discretionary

Intel factors identified in the Motion also counsel against the forced disclosure of the Contract.

         First, it is clear that ENRC’s discovery request “conceals an attempt to circumvent foreign

proof-gathering restrictions” in violation of the third Intel factor. Intel Corp. v. Advanced Micro

Devices, Inc., 542 U.S. 241, 264-65 (2004). ENRC’s counsel has effectively conceded as much.

When HarperCollins-US’ counsel represented that Mr. Burgis would be willing to disclose the

Contract in the anticipated UK proceeding against him (if he were required to do so by the UK

court), ENRC’s counsel admitted that the Contract might not be discoverable in that jurisdiction,

which is one reason why they were seeking it in the U.S. Handman Decl. ¶ 5. The UK court is



“proprietary commercial information of limited, if any, relevance to the lawsuits at hand.” Mot. at 2 (emphasis added).
Further research for purposes of this reply brief has confirmed that there is no such relevance.

                                                          9
        Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 11 of 12




the proper entity to determine the Contract’s admissibility, and this Court should deny ENRC’s

attempted end-run around UK discovery rules. While the third Intel factor does “not ‘authorize

denial of discovery pursuant to § 1782 solely because such discovery is unavailable in the foreign

court, [it] . . . allow[s] consideration of foreign discoverability (along with many other factors)

when it might otherwise be relevant to the § 1782 application.’” Mees, 793 F.3d at 303 (citing

Metallgesellschaft, 121 F.3d at 79). Because the Contract is not relevant to any claims or defenses

in the UK proceedings, it would not be discoverable in those proceedings—and thus, this factor

weighs against disclosure. See Vassall-Adams Decl. ¶ 33.

       Second, in analyzing whether a party’s request for § 1782 discovery is “unduly intrusive

or burdensome” under the fourth Intel factor, courts should weigh the probative value of the

materials sought. See Okean B.V. & Logistic Sol. Int’l, 60 F. Supp. 3d 419, 432 (S.D.N.Y. 2014)

(denying § 1782 application where production of the materials would be intrusive and burdensome

and the “probative value . . . [was] conjectural at best”). Here, as established supra, the Contract

is of no probative value to ENRC in the UK proceedings because it is irrelevant to all claims and

defenses therein. Disclosure of the Contract would also be unduly intrusive and burdensome

because it would require HarperCollins-US to disclose confidential and proprietary business

information—i.e., the terms of its compensation with one of its authors. See In re Ex Parte

Application of Qualcomm Inc., 162 F. Supp. 3d 1029, 1043 (N.D. Cal. 2016) (“Requests are unduly

intrusive and burdensome where they are not narrowly tailored, request confidential information

and appear to be a broad ‘fishing expedition’ for irrelevant information.”).

                                         CONCLUSION

       For the foregoing reasons, the Court should quash the Amended Subpoena issued against

HarperCollins-US.



                                                10
       Case 1:20-mc-00312-ER Document 37 Filed 02/15/21 Page 12 of 12




Dated: February 15, 2021
       New York, New York


                                   Respectfully submitted,

                                   DAVIS WRIGHT TREMAINE LLP

                                   By: /s/ Laura R. Handman
                                      Laura R. Handman
                                      Jeremy A. Chase
                                      Chelsea T. Kelly

                                   1251 Avenue of the Americas, 21st Floor
                                   New York, NY 10020-1104
                                   (212) 489-8230 Phone
                                   (212) 489-8340 Fax
                                   laurahandman@dwt.com
                                   jeremychase@dwt.com
                                   chelseakelly@dwt.com

                                   Attorneys for Respondent HarperCollins
                                   Publishers, LLC




                                     11
